Citation Nr: 9912268	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  98-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety with depression, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1942 to 
October 1945, including a period as a prisoner of war.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which (in part) denied the 
veteran's claim for an increased evaluation for his service-
connected anxiety with depression.  A Notice of Disagreement 
was received from the veteran in May 1998, and the RO issued 
a Statement of the Case also in May 1998.  The veteran filed 
his substantive appeal (VA Form 9) in June 1998.

The January 1998 rating decision also denied entitlement to 
service connection for bilateral vision impairment and for 
arthritis, and the veteran initiated and completed appeals 
from these determinations as well.  However, by rating 
decision in October 1998, the RO established service 
connection for these disorders.  The RO's action constituted 
a full grant of the benefit sought as to the vision 
impairment and arthritis issues, and those matters are 
therefore no longer in appellate status. 


FINDING OF FACT

The veteran's service-connected anxiety with depression is 
not productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).



CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 10 percent for service-connected anxiety with 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9400, 
9440 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
anxiety with depression should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was a prisoner of war (POW) in Germany from 
February 1944 to May 1945.  By rating decision in August 
1982, service connection was established for anxiety with 
depression and a 10 percent rating was assigned based on 
evidence which included the report of a July 1982 VA 
examination.  The 10 percent rating has remained in effect 
ever since. 

In July 1997, the RO received a request from the veteran for 
an increased disability rating, and he was afforded a VA 
psychiatric examination in November 1997.  It was noted that 
the veteran had no history of psychiatric treatment.  The 
veteran stated that he had episodes of nervousness and 
jitteriness, but had learned mechanisms to reduce tension 
such as exercise and relaxation techniques.  During the 
examination, the veteran spoke in normal and reasonable 
tones, smiled appropriately, maintained good eye contact, was 
cooperative, cheerful, well dress and well groomed.  He was 
not irritable, agitated, angry or hostile.  He did become a 
bit fretful during the examination but never tearful or out 
of control of his emotions.  He was well oriented times 
three, denied suicidal or homicidal ideation, and did not 
appear depressed or tearful.  He had excellent cognitive 
functioning and there was no need for any psychiatric 
testing.  The veteran did not describe any new symptoms 
relative to his previous examination.  He was functioning 
reasonably well with anxiety persisting at a mild level for 
many years and a probable Global Assessment of Functioning 
(GAF) score of 70.

Since the veteran's claim for an increased rating was 
received after November 7, 1996, his service-connected 
psychiatric disability is to be considered under the current 
provisions of Diagnostic Codes 9400, 9400.  

Under the applicable Diagnostic Codes, a 30 percent 
evaluation is warranted in cases involving occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9440.  A 10 percent evaluation is warranted in 
cases involving occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.

The claims file contains no treatment records for a 
psychiatric condition, and the veteran has stated he has 
received no such treatment.  Thus, evaluation of his anxiety 
with depression must in large part be based on the November 
1997 VA psychiatric examination.  The Board observes that 
although the veteran is now retired, he did maintain 
employment in the 1960s and 1970s on a long term basis.  
There is no evidence of social impairment and the veteran 
appeared genial and friendly upon examination.  There is 
little evidence of symptoms which would hallmark a higher 
evaluation of 30 percent.  The veteran reported some 
nervousness and jitteriness but he stated he could control 
these through exercise and relaxation techniques.  He did not 
report overall depressed mood, panic attacks, suspiciousness, 
chronic sleep impairment, or memory loss.  The examiner found 
his anxiety disorder to have persisted at a mild level for 
many years with no new symptoms.  

Although not determinative in itself, the Board also notes 
that the VA examiner assigned a GAF score of 70.  The GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  A 61-70 rating 
indicates "some mild symptoms . . . OR some difficulty in 
social, occupational or school functioning . . . but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Based on these findings, the Board believes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent at this time.  It appears that 
the veteran's psychiatric symptomatology is fully 
contemplated by the current 10 percent evaluation.  It 
follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for a favorable determination.  38 U.S.C.A. 
§ 5107(b).  

In closing, the Board recognizes the fact that the veteran's 
service-connected anxiety with depression is productive of 
some occupational and social impairment.  However, the 
existing 10 percent rating contemplates such symptomatology.  
He may always advance a new claim for an increased evaluation 
should the severity of his anxiety with depression increase 
in the future. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

